UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File number 811-22263 Exchange Traded Concepts Trust (Exact name of registrant as specified in charter) 2545 S. Kelly Avenue Suite C Edmond, OK 73013 (Address of principal executive offices) (Zip code) J. Garrett Stevens Exchange Traded Concepts Trust 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 Copy to: W. John McGuire Bingham McCutchen LLP 2treet NW Washington, DC 20006 Registrant’s telephone number, including area code: (405) 778-8377 Date of fiscal year end: November 30, 2013 Date of reporting period: November 30, 2013 Item 1. Reports to Stockholders. EXCHANGE TRADED CONCEPTS TRUST Forensic Accounting ETF Annual Report November 30, 2013 Exchange Traded Concepts Forensic Accounting ETF Table of Contents Management Discussion of Fund Performance 2 Schedule of Investments 5 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 14 Report of Independent Registered Public Accounting Firm 20 Trustees and Officers of the Trust 21 Disclosure of Fund Expenses 24 Supplemental Information 25 The Fund files its complete schedule of Fund holdings with the Securities and Exchange Commission (the “Commission”) for the first and third quarters of each fiscal year on Form N-Q within sixty days after the end of the period. The Fund’s Forms N-Q will be available on the Commission’s website at http://www.sec.gov, and may be reviewed and copied at the Commission’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that Exchange Traded Concepts uses to determine how to vote proxies relating to Fund securities, as well as information relating to how the Fund voted proxies relating to Fund securities during the most recent 12-month period ended June 30, is available (i) without charge, upon request, by calling 1-855-545-FLAG; and (ii) on the Commission’s website at http://www.sec.gov. Exchange Traded Concepts Forensic Accounting ETF Management Discussion of Fund Performance November 30, 2013 Forensic Accounting Exchange Traded Fund Dear Shareholders, I would like to start by thanking you for your investment in the Forensic Accounting ETF (“FLAG” or the “Fund”). This is the Annual Report to Shareholders which covers the period from the Fund’s inception on January 30, 2013 through the Fund’s fiscal year-end of November 30, 2013. We have been very pleased with the performance of the Fund and its index, the DelVecchio Earnings Quality Index, since inception. While the markets during this time period provided a good environment in which to invest, the Fund has outperformed the broad markets as measured by the S&P 500 Index by a wide margin. From inception to the end of November 2013, the FLAG market price return was 24.60% compared with its underlying index return of 25.00% while a broad market index, the S&P 500, returned 22.45%. The Fund’s performance is attributable to several individual stocks which had outsized returns. This year has provided a great example of what the index does: IBM is a stock that is very widely held and is typically a large holding in many U.S. large cap broad stock market indices. The DelVecchio Earnings Quality Index does not hold IBM, however, because of several key accounting factors that caused it be excluded. For instance, a big driver of earnings growth for IBM has been defensive in nature. The company has reduced staff, cut costs through their P&L and driven earnings growth through lower than expected tax rates and share buybacks. For all of the reasons above, and others, IBM showed a “red flag”, or warning signal, about the company’s health and was not included in the index and therefore the Fund. While the broad markets were up this year, IBM has seen a decline of about 6.20% The individual stock that contributed most to the Fund’s return was First Solar (FSLR). First Solar returned 121% during the period which accounted for 42 basis points of return of the Fund. Conversely, JC Penney (JCP) was the laggard in the Fund during this period with a decline of 49%. This was the result of lower than expected sales growth and the overall loss in market share to its competitors. This loss resulted in 14.7 basis points in return coming out of the Fund. Thank you again for the confidence you have placed in us and for the opportunity to manage your assets in the Fund. Sincerely, J. Garrett Stevens Chief Executive Officer Exchange Traded Concepts, LLC This material represents an assessment of the market environment at a specific point in time and is not intended to be a forecast of future events, or a guarantee of future results. This information should not be relied upon by the reader as research or investment advice. Investing involves risk, including the possible loss of principal. The Index may include REITs. Adverse economic, business or political developments affecting real estate could have a major effect on the value of the Fund’s investments in REITs. Investing in REITs may subject the Fund to risks associated with the direct ownership of real estate, such as decreases in real estate values, overbuilding, increased competition and other risks related to local or general economic conditions, increases in operating costs and property taxes, changes in zoning laws, casualty or condemnation losses, possible environmental liabilities, regulatory limitations on rent and fluctuations in rental income. In addition, REITs are subject to the possibility of failing to qualify for tax-free pass-through of income under the Internal Revenue Code and maintaining exemption from the registration requirements of the Investment Company Act of 1940, as amended. 2 Exchange Traded Concepts Forensic Accounting ETF Management Discussion of Fund Performance November 30, 2013 (Continued) The DelVecchio Earnings Quality Index is designed to measure the performance of U.S. large capitalization companies. From a universe of the 500 largest U.S. capitalization companies, the index methodology ranks and then selects companies based off a forensic accounting analysis focused on “earnings quality.” Companies ranked lowest in earnings quality are not included in the index. Companies ranked the highest in earnings quality receive a weighting of 40% of the index. Rank B, C, D earnings quality companies receive a 20% weighting in the index respectively. The S&P 500 Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation, with each stock’s weight in the Index proportionate to its market value. 3 Exchange Traded Concepts Forensic Accounting ETF Management Discussion of Fund Performance November 30, 2013 (Concluded) Growth of a $10,000 Investment‡ (at Net Asset Value)‡ TOTAL RETURN FOR THE PERIOD ENDED NOVEMBER 30, 2013 Cumulative Inception to Date* Net Asset Value Market Price Forensic Accounting ETF 24.64% 24.60%‡ Del Vecchio Earnings Quality Index® 25.00%‡ 25.00%‡ * Fund commenced operations on January 30, 2013. ‡ Unaudited The performance data quoted herein represents past performance and the return and value of an investment in the Fund will fluctuate so that shares, when redeemed or sold in the market, may be worth more or less than their original cost. Past performance is no guarantee of future performance and should not be considered as a representation of the future results of the Fund. The Fund’s performance assumes the reinvestment of all dividends and all capital gains. Index returns assume reinvestment of dividends and, unlike a Fund’s returns, do not reflect any fees or expenses. If such fees and expenses were included in the index returns, the performance would have been lower. Please note that one cannot invest directly in an unmanaged index. Please visit www.flagetf.com or call 1-855-545-FLAG for most recent month end performance and expenses. There are no assurances that the Fund or index will meet its stated objectives. The Fund’s holdings and allocations are subject to change and should not be considered recommendations to buy individual securities. Returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. See definition of comparative index in Management Discussion of Fund Performance. 4 Exchange Traded Concepts Forensic Accounting ETF Schedule of Investments November 30, 2013 Description Shares Market Value COMMON STOCK — 99.4% Consumer Discretionary — 15.5% Abercrombie & Fitch, Cl A $ AutoNation* AutoZone* 43 Bed Bath & Beyond* Best Buy BorgWarner Cablevision Systems, Cl A Carnival, Cl A CBS, Cl B Coach Comcast, Cl A Darden Restaurants DIRECTV* Dollar General* Expedia Ford Motor GameStop, Cl A Gannett Gap General Motors* Genuine Parts Goodyear Tire & Rubber Graham Holdings* 63 H&R Block Description Shares Market Value Hasbro $ Home Depot International Game Technology JC Penney* Johnson Controls Kohl's L Brands Las Vegas Sands Leggett & Platt Lowe's Macy's Marriott International, Cl A Mattel McDonald's MGM Resorts International* Newell Rubbermaid News, Cl A* Nordstrom Omnicom Group O'Reilly Automotive* PetSmart PulteGroup Ralph Lauren, Cl A Ross Stores Scripps Networks Interactive, Cl A Staples Starwood Hotels & Resorts Worldwide Target Time Warner Time Warner Cable TJX Urban Outfitters* VF Viacom, Cl B Walt Disney Whirlpool Wyndham Worldwide Wynn Resorts Yum! Brands Consumer Staples — 7.3% Altria Group Archer-Daniels-Midland Avon Products Campbell Soup Clorox Coca-Cola The accompanying notes are an integral part of the financial statements. 5 Exchange Traded Concepts Forensic Accounting ETF Schedule of Investments November 30, 2013 (Continued) Description Shares Market Value Coca-Cola Enterprises $ Colgate-Palmolive ConAgra Foods Costco Wholesale CVS Caremark Dr Pepper Snapple Group General Mills Hershey JM Smucker Kellogg Kimberly-Clark Kraft Foods Group Kroger Lorillard McCormick Mead Johnson Nutrition, Cl A Molson Coors Brewing, Cl B Mondelez International, Cl A PepsiCo Philip Morris International Procter & Gamble Reynolds American Safeway Sysco Tyson Foods, Cl A Walgreen Wal-Mart Stores Energy — 9.3% Anadarko Petroleum Apache Baker Hughes Chesapeake Energy Chevron ConocoPhillips CONSOL Energy Denbury Resources* Devon Energy Diamond Offshore Drilling EOG Resources Exxon Mobil Halliburton Helmerich & Payne Hess HollyFrontier Marathon Oil Marathon Petroleum Description Shares Market Value Murphy Oil $ National Oilwell Varco Newfield Exploration* Noble Energy Occidental Petroleum Oil States International* Patterson-UTI Energy Peabody Energy Phillips 66 QEP Resources Rowan, Cl A* Schlumberger Southwestern Energy* Superior Energy Services* Tesoro Valero Energy WPX Energy* Financials — 18.3% Aflac Allstate American Express American Financial Group American International Group Ameriprise Financial Apartment Investment & Management, Cl A‡ Assurant Bank of America Bank of New York Mellon BB&T Berkshire Hathaway, Cl B* BlackRock, Cl A 65 Capital One Financial CBRE Group, Cl A* Chubb Cincinnati Financial Citigroup CME Group, Cl A Comerica Discover Financial Services E*TRADE Financial* Fifth Third Bancorp First Niagara Financial Group Franklin Resources Genworth Financial, Cl A* Goldman Sachs Group Hartford Financial Services Group The accompanying notes are an integral part of the financial statements. 6 Exchange Traded Concepts Forensic Accounting ETF Schedule of Investments November 30, 2013 (Continued) Description Shares Market Value Host Hotels & Resorts‡ $ Hudson City Bancorp Huntington Bancshares Invesco JPMorgan Chase KeyCorp Legg Mason Leucadia National Lincoln National Loews McGraw Hill Financial MetLife Moody's Morgan Stanley NASDAQ OMX Group Northern Trust Old Republic International People's United Financial PNC Financial Services Group Principal Financial Group Progressive Protective Life Prudential Financial Raymond James Financial Regions Financial Reinsurance Group of America, Cl A Simon Property Group‡ SLM State Street SunTrust Banks Torchmark Travelers Unum Group US Bancorp Ventas‡ Vornado Realty Trust‡ Wells Fargo Zions Bancorporation Health Care — 10.0% Abbott Laboratories AbbVie Aetna Agilent Technologies Allergan AmerisourceBergen, Cl A Amgen Description Shares Market Value Baxter International $ Becton Dickinson Boston Scientific* Bristol-Myers Squibb Cardinal Health CareFusion* Cigna Community Health Systems* CR Bard DaVita HealthCare Partners* DENTSPLY International Edwards Lifesciences* Eli Lilly Endo Health Solutions* Express Scripts Holding* Hospira* Humana Johnson & Johnson Laboratory Corp of America Holdings* Life Technologies* McKesson Medtronic Merck Mylan* Omnicare Patterson Pfizer Quest Diagnostics St. Jude Medical Stryker Tenet Healthcare* Thermo Fisher Scientific UnitedHealth Group Varian Medical Systems* WellPoint Zimmer Holdings Industrials — 12.4% 3M ADT AECOM Technology* AGCO BE Aerospace* Boeing Cintas CSX Cummins The accompanying notes are an integral part of the financial statements. 7 Exchange Traded Concepts Forensic Accounting ETF Schedule of Investments November 30, 2013 (Continued) Description Shares Market Value Danaher $ Deere Delta Air Lines Dover Dun & Bradstreet Emerson Electric FedEx Fluor General Dynamics General Electric Illinois Tool Works Iron Mountain Jacobs Engineering Group* JB Hunt Transport Services Joy Global L-3 Communications Holdings, Cl 3 Lockheed Martin Masco Nielsen Holdings Norfolk Southern Northrop Grumman Oshkosh PACCAR Pall Parker Hannifin Pitney Bowes Quanta Services* Raytheon Republic Services, Cl A Robert Half International Rockwell Automation Rockwell Collins Ryder System Snap-on Southwest Airlines Stanley Black & Decker Textron Union Pacific United Parcel Service, Cl B United Technologies URS Waste Management WW Grainger 69 Xylem Information Technology — 10.8% Alliance Data Systems* 88 Description Shares Market Value Analog Devices $ Apple 38 Applied Materials Autodesk* Avnet Broadcom, Cl A CA Cisco Systems Computer Sciences Corning Electronic Arts* EMC Facebook, Cl A* Fidelity National Information Services First Solar* FLIR Systems Harris Hewlett-Packard Intel Jabil Circuit JDS Uniphase* KLA-Tencor Lam Research* LSI Maxim Integrated Products Micron Technology* Microsoft Molex Motorola Solutions NetApp NVIDIA Oracle SanDisk Symantec Teradata* Teradyne* Texas Instruments Total System Services VeriSign* VMware, Cl A* Western Digital Western Union Xerox Materials — 6.4% Airgas Alcoa The accompanying notes are an integral part of the financial statements. 8 Exchange Traded Concepts Forensic Accounting ETF Schedule of Investments November 30, 2013 (Concluded) Description Shares Market Value Allegheny Technologies $ Avery Dennison Ball Bemis CF Industries Holdings Cliffs Natural Resources Dow Chemical Eastman Chemical EI du Pont de Nemours Freeport-McMoRan Copper & Gold International Paper LyondellBasell Industries, Cl A MeadWestvaco Mosaic Newmont Mining Nucor Owens-Illinois* PPG Industries Praxair Sealed Air United States Steel Telecommunication Services — 1.0% AT&T Telephone & Data Systems Verizon Communications Utilities — 8.4% AES AGL Resources Ameren American Electric Power CenterPoint Energy CMS Energy Consolidated Edison Dominion Resources DTE Energy Duke Energy Edison International Entergy Exelon FirstEnergy Great Plains Energy Integrys Energy Group NextEra Energy NiSource Northeast Utilities Description Shares/Face Amount Market Value NRG Energy $ NV Energy ONEOK Pepco Holdings PG&E Pinnacle West Capital PPL Public Service Enterprise Group SCANA Sempra Energy Southern TECO Energy UGI Westar Energy, Cl A Wisconsin Energy Xcel Energy Total Common Stock (Cost $8,316,207) TIME DEPOSIT — 0.3% Brown Brothers Harriman, 0.03%, 12/02/13 (Cost $28,139) $ Total Investments - 99.7% (Cost $8,344,346) $ Percentages are based on Net Assets of $9,346,935. * Non-income producing security. ‡ Real Estate Investment Trust Cl — Class The following is a summary of the inputs used as of November 30, 2013, in valuing the Fund’s investments carried at value: Investments in Securities Level 1 Level 2 Level 3 Total Common Stock $ $
